Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 13, 16-27 in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16, 18, 20, 22, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0195631), in view of Naito et al. (JP 2005-085601) and Huang et al. (US 2012/0251832). 
Regarding claim 13, 16, 18, 20, 22, 24, 27 Yamada teaches an electrophotographic member comprising an electro-conductive mandrel and an electro-conductive layer (see para. 0012, 0014, 0027-0029, 0071-0074; Figures 1 & 3), wherein the electro-conductive layer comprises a urethane resin and an ion-conductive agent (see para. 0041, 0065).
However, Yamada fails to disclose that the ion-conductive agent contains at least one anion selected from a fluorinated sulfonylimide anion, a fluorinated sulfonylmethide anion, a fluorinated sulfonate anion, a fluorinated carboxylate anion, a fluorinated borate anion, a fluorinated phosphate anion, a fluorinated arsenate anion, a fluorinated antimonate anion, a dicyanamide anion and a bis(oxalato)borate anion and resin having a cationic structure in the branched portion of the polymer chain such as formula (6)-(13). 
Whereas Naito, in analogous art of electro-conductive materials for electro-photographic printers (see para. 0058-0059), teaches that ion conductive agents added to polyurethane resins include fluorine-containing organic anion salts, such as bis(trifluoromethane) sulfonylimide acid lithium and tris (trifluoromethane) sulfonyl methide acid lithium (see para. 0011-0012, 0014-0018, 0022-0024; these two example compounds from Naito are these claimed anions: fluorinated sulfonylimide anion and a fluorinated sulfonylmethide anion).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrophotographic member taught by Yamada by incorporating the ion-conductive agents taught by Naito to arrive at the claimed invention because Yamada suggests that examples of electrical conductivity-imparting units added to the surface layer include addition of an ion conductive agent (see Yamada para. 0065). Naito clearly teaches that fluorinated anions are known ion-conductive agents added to polyurethane resins (see Naito para. 0012-0018, 0022-0024). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed ion-conductive agents for the claimed electro-photographic member with a reasonable expectation of success for the compositions having high conductivity, excel in antistatic properties, and maintains the characteristics for a long period of time and that these electro-conductivity agents are applicable in electro-photographic printers, copying machines, developing rolls, etc. (see Naito para. 0012, 0058-0059), and would expect such a layer composition within the member to have similar properties to those claimed, absent the showing of unexpected results
Whereas, Huang discloses a polymer composition with improved adhesion (title). The moisture curable composition comprises polymer (a) which comprises hydrocarbylene group, ester bond and comprises oxygen and sulfur atom (para 0012-0015) which overlaps the formula 6-7 as presently claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art to have used the polymer (a) which comprises hydrocarbylene group, ester bond and comprises oxygen and sulfur atom and replace with the urethane resin of Yamada, in order to obtain a coating composition with improved adhesion of the coating to the base materials.
Regarding claim 27, As cationic structure with formula 9 was an optional in claim 13 and prior art references already discloses formula 6-8 as presently claimed, the claim limitation is met when formula 9 is considered as an optional limitation. 
Allowable Subject Matter
Claims 17, 19, 21, 23, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788